Opinion issued July 16, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00083-CV
                            ———————————
                      REYNALDO ROBLEDO, Appellant
                                         V.
                        IDALIA M. ROBLEDO, Appellee



               On Appeal from the 312th Judicial District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-03363


                          MEMORANDUM OPINION

      Appellant, Reynaldo Robledo, has filed a motion to withdraw his notice of

appeal, which we construe as a motion to dismiss his appeal. See TEX. R. APP. P.

42.1(a)(1). Appellant seeks dismissal of the appeal before the trial court’s entry of

a final judgment set for July 21, 2015, after the trial court had granted, in part and
within its plenary power, appellant’s timely-filed motion for new trial, because he

does not intend to appeal the new judgment. The motion contains a certificate of

conference indicating that the appellee’s counsel has been contacted and does not

oppose this motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other party has

filed a notice of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1),

(c).

       Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We construe this motion to include a motion to expedite the

mandate and direct the Clerk of this Court to issue the mandate within three days

of the date of this opinion. See id. at 18.1(c).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                           2